PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
International Business Machines Corporation
Application No. 17/231,828
Filed: 15 Apr 2021
For: RESOLVING VERSIONS IN AN APPEND-ONLY LARGE-SCALE DATA STORE IN DISTRIBUTED DATA MANAGEMENT SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:


 
This is a response to the renewed petition under 37 CFR 1.59(b), filed May 26, 2022, to expunge information from the above identified application.
 
The petition is GRANTED.

Petitioner requests that the Reply to the Non-Final Office Action, filed on April 27, 2021, be expunged from the above identified application.  The petition submits that this document was unintentionally submitted in the above identified application.
 
Upon a showing satisfactory to the Director, information, other than that forming part of the original disclosure may be expunged from an application.  
 
In a paper file the unintentionally submitted papers could, but not necessarily would, have been physically removed from the file wrapper and returned to applicant; in the IFW realm the corresponding action(s) is to close the document and also remove such from the listing of "Public[ly available] Documents" in the USPTO.  It is agreed that it would be appropriate in this instance to close the Reply to the Non-Final Office Action, filed April 27, 2021, and also remove such from the listing of publicly available documents in the USPTO for this Image File Wrapper (IFW).
 
As a condition of this favorable treatment petitioner is required to maintain the material in question during the enforceable life of any patent arising from this application, or any patent claiming benefit of this application.
 
  
Telephone inquiries concerning this communication should be directed to Anna Pagonakis at (571) 270-3505.

/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET